Citation Nr: 1718276	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-03 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral ankle condition, to include as secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from January 1981 to July 2002.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that, in relevant part, denied new and material evidence sufficient to reopen the Veteran's claim for a bilateral ankle condition.  The Veteran filed a Notice of Disagreement in February 2010.  

The Veteran gave testimony at a hearing with a Decision Review Officer (DRO) at the RO in July 2012.  A transcript of those proceedings has been associated with the claims file.  

The RO issued a Statement of the Case (SOC) in January 2013.  The Veteran filed his Substantive Appeal that same month and waived his right to a Board hearing.

Two Supplemental Statements of the Case (SSOC) were issued in July 2015 and February 2016.  New evidence has been submitted by the Veteran, and his representative waived RO review in a Statement of Accredited Representative in an Appealed Case in March 2016.


FINDINGS OF FACT

1.  New and material evidence having been received, the claim of entitlement to service connection for a bilateral ankle condition, to include as secondary to service-connected pes planus, is reopened.

2.  The Veteran's bilateral ankle condition was caused by, or aggravated by, his service-connected pes planus.



CONCLUSION OF LAW

1.  New and material evidence has been received and the claim of entitlement to service connection for a bilateral ankle condition, to include as secondary to service-connected pes planus, is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for establishing entitlement to service connection for a bilateral ankle condition have been met.   38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Notice

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R.  § 20.1103.  In general, Board decisions which are unappealed become final.   38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156 (a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156  "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. , see also McLendon, 20 Vet. App. at 83.

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.

The Veteran's claim for service connection for a bilateral ankle disability was previously denied in April 2002.  That decision was not appealed, and it is now final.  The Veteran's claim was denied because it failed to show a clinically diagnosed disease or condition.  Therefore, for the evidence to be new and material in this case, it must address the unestablished fact.

In light of this, the Board finds that evidence received since the last adjudication, specifically the treatment records from a private physician providing both a diagnosis and nexus, are both new and material for the purposes of reopening the claim.  Therefore, given the new and material evidence, the Board may reopen the Veteran's claim for service connection for a bilateral ankle condition, to include as secondary to service-connected pes planus.

III.  Service Connection

The Veteran contends that his bilateral ankle condition was caused by, or aggravated by, his service-connected pes planus.  After a thorough review of the evidence, the Board finds that the evidence of record stands in relative equipoise, and thus service connection is warranted.

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.
  
The Veteran has a present diagnosis of bilateral tendonitis in his ankles.  While his diagnosis has changed somewhat since his initial claim, including imaging showing evidence of arthritis, and a VA examination diagnosing a bilateral ankle strain, the Board that the Veteran has a present bilateral ankle disability.  This satisfies the first element of service connection.  The Veteran is also presently service connected for pes planus, meeting the second requirement of secondary service connection.

The Veteran complained of ankle pain on at least three occasions in service, and noted ankle pain on his separation examination.  In a May 2002 VA examination, before the Veteran's discharge, he reported right and left ankle discomfort with onset in February 1987, and July 1985, respectively.  The examiner notes a diagnosis in 2000, but, at the time, the ankles did not show any abnormalities.  

In May 2008, after discharge, the Veteran sought treatment for bilateral ankle pain, and radiology showed degenerative osteophytes of the distal tibia and talus in both ankles.  June 2009 radiology reports showed bilateral Achilles tendon enthesophyte.  A January 2010 VA examination confirmed the Achilles tendon enthesophyte diagnosis.  In June 2012, the Veteran's physician noted that his pain could be the result of his arch abnormality.  A February 2016 VA examination opined that the Veteran's ankle condition was less likely than not a result of his pes planus as there was no alteration of the ankle angulation or other abnormality of severity sufficient to implicate the Veteran's pes planus as etiology for his current ankle condition.  A private physician diagnosed the Veteran with bilateral tendonitis in September 2016, and in November 2016, stated that it was secondary to his service-connected pes planus. 

The evidence regarding the nexus between the Veteran's present disability and his service-connected pes planus stands in relative equipoise.  The two medical opinions contradict one another, however, the Board affords greater probative weight to that of the Veteran's private physician as he has been treating him consistently for the ankle condition.  Additionally, there is a previous notation connecting the pes planus with the Veteran's bilateral ankle disability from June 2012.  

When the evidence stands in relative equipoise, the benefit of the doubt must be resolved in favor of the Veteran.  As such, service connection is warranted for his bilateral ankle condition.


ORDER

1.  New and material evidence having been received, the claim of entitlement to service connection for a bilateral ankle condition is reopened.

2.  Entitlement to service connection for a bilateral ankle condition is granted.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


